DeCourcy, J.
The plaintiff, a woman about fifty-two years of age, was walking from the Chase mills toward Watertown Square, along the right hand sidewalk of Pleasant Street, when her foot struck against a stone embedded in the sidewalk and she was thrown to the ground. Pleasant Street is a much travelled public way; and the place where the accident occurred is about two or three minutes walk » from the Town Hall. From Watertown Square the sidewalk was of brick adjacent to the Lewando building; but the remaining half mile, to the Bemis Mills, was an unfinished dirt walk, without a curbstone. “ It was hard to tell the sidewalk from the street,” according to the town engineer. There was evidence that the stone against which the plaintiff’s foot struck projected two or two and a half inches above the surrounding surface; 'was three or four inches across; that it came up to a peak, but had been worn off; and “ you could tell it had been there a good many years.” Farther in on the sidewalk, and about one foot and three inches from the stone, was a large buttonwood tree. On the facts the jury were warranted in finding that the stone constituted a defect in the way, which the proper officers of the town would have discovered and remedied by the exercise of reasonable diligence. Lamb v. Worcester, 177 Mass. 82. O’Brien v. Woburn, 184 Mass. 598. Cannon v. Worcester, 225 Mass. 270. Junkins v. Stoneham, 234 Mass. 130, and cases cited.
The plaintiff’s due care plainly was an issue for the jury: *475even though the walk on the opposite side of Pleasant Street may have been in better condition. Moran v. Palmer, 162 Mass. 196. Campbell v. Boston, 189 Mass. 7. In accordance with the report, judgment is to be entered on the verdict.

So ordered.